1. These cases are governed by Holyoke Police Relief Assn. v. Mayor of Holyoke, 358 Mass. 350 (1970), as the trial judge ruled. Like Holyoke, Springfield has accepted the provisions of G. L. c. 41, § 111D, and G. L. c. 147, §§ 16C & 17, and under that configuration of applicable statutes the policemen are entitled, as the Holyoke case held, to the number of calendar weeks of vacation specified in G. L. c. 41, § HID, in addition to the total of 104 days off specified in G. L. c. 147, §§ 16C & 17. In Gurley v. Bridgewater, 4 Mass. App. Ct. 149 (1976), the town had not accepted G. L. c. 41, § 111D; and in McNamara v. Selectmen of Westwood, 5 Mass. App. Ct. 805 (1977), the town had not accepted G. L. c. 147, §§ 16C & 17. 2. There is no merit to the contention that the judge erred in "retroactively applying the Holyoke decision.” That case merely determined the legal effect of the applicable statutes; it did not purport to alter their meaning. 3. The judge did not err in ruling that the collective bargaining agreements *884were meant to preserve the vacation benefits to which the policemen were legally entitled prior to their effective dates. 4. It is not clear whether the city still presses the defense of laches; but, on the judge’s findings, it is clear that the defense has not been made out, for the reasons stated in Erickson v. Waltham, 2 Mass. App. Ct. 436, 450-451 (1974).
William P. O’Neill, Assistant City Solicitor, for the defendant.
Frederick S. Pillsbury for Daniel J. Shea.
Ralph L. Atkins for Robert C. McKenzie.

Judgments affirmed.